Citation Nr: 0915634	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for an anxiety 
disorder, rated 10 percent disabling.  

(The issue of eligibility to payment of attorney fees from 
past due nonservice-connected pension benefits, is the 
subject of another Board decision.)


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from Memorandum Decision of the United States Court of 
Appeals for Veterans Claims (Court) dated in April 2007.  
That Court decision set aside a September 2004 Board decision 
denying entitlement to service connection for PTSD and 
remanded the claim for further adjudication.  The Court also 
directed the Board to address the issue of entitlement to an 
increased rating for chronic anxiety disorder, and the issue 
of entitlement to attorney fees for a retroactive pension 
award.

By way of background, in February 1996, the Board held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The Veteran appealed 
that determination to the Court.  In March 1997, the Court 
vacated the Board's February 1996 decision and remanded the 
appeal.  In November 1997, the Board remanded the issue to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky for additional development.

Entitlement to service connection for an anxiety disorder was 
granted in March 1999.  In addition, a March 1999 Board 
decision found that the Veteran had submitted new and 
material evidence to reopen the claim for service connection 
for PTSD, and denied service connection on the merits.  The 
Veteran appealed that determination to the Court.  In October 
1999, the Court vacated the Board's March 1999 decision and 
remanded the appeal.  A July 2000 Board decision denied 
service connection for PTSD.  In a January 2001 order, the 
Court vacated and remanded that part of the January 2000 
Board decision that denied service connection for PTSD.  
Following development, the now set aside 2004 Board decision 
followed.  

In March 2008, the Board issued a decision granting service 
connection for PTSD and remanding the issues of entitlement 
to an increased rating for anxiety disorder and eligibility 
for attorneys fees from past due benefits.  

The issue of entitlement to an increased disability rating 
for anxiety disorder, rated 10 percent disabling prior to 
September 29, 2008, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of September 29, 2008, the Veteran's anxiety disorder is 
productive of total occupational and social impairment.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for anxiety disorder are met as of September 29, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his anxiety disorder.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

The record reflects that the Veteran was provided the 
required notice in a letter mailed in May 2008.  Moreover, 
the Board notes that as this is an appeal of an initial 
rating, there is no requirement for actual compliance with 
Vazquez.  Although the Veteran was not provided all required 
notice before the initial adjudication of the claims, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the Board is now adjudicating part of the claim, and 
the other part of the claim is being returned for 
readjudication.  

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  In 
addition, the Veteran was afforded a VA examination.  Neither 
Veteran nor his attorney has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

This Vietnam Veteran is currently assigned a 10 percent 
disability rating for his anxiety disorder.  Service 
connection was granted for this disability in 1999, and a 10 
percent rating is in effect effective from October 1990.  The 
current claim is an appeal of an initial rating following the 
grant of service connection.  Following its review of the 
record, the Board has determined that the impairment from the 
disability more nearly approximates total occupational and 
social impairment as required for a 100 percent rating as of 
the date of VA examination on September 26, 2008.  

A VA examination to assess the degree of impairment due to 
the Veteran's anxiety disorder was conducted September 26, 
2008.  The Veteran was currently psychotic with auditory and 
visual hallucinations.  He was incarcerated and had been so 
for a significant amount of time in his recent past.  He was 
functioning at a very poor psychosocial level, regardless of 
whether he was incarcerated or not.  He had a history of 
DUI's and other personal and legal problems related to 
substance abuse.  
On examination, the Veteran was disheveled, combative, tense, 
hostile and suspicious.  Speech was hesitant, affect was 
inappropriate, thoughts were tangential and consisted of 
ruminations and mood was agitated.  He was oriented but 
demonstrated attention disturbance and lack of concentration.  
He demonstrated persistent paranoid delusions, an inability 
to perform abstract thinking and poor judgment.  He did have 
insight in that he knew he had a problem.  He had chronic 
insomnia.  There were episodes of violence and impulse 
control problems.  Remote memory was moderately impaired.  It 
was noted that he had been psychotic since he had been off 
his medications in prison.  

The examining VA psychiatrist observed that the Veteran 
suffered severe impairment due to a psychosis, not otherwise 
specified.  It was observed that the symptoms could be caused 
by an underlying schizophrenic disorder, substance abuse or 
both.  His global assessment of functioning (GAF) score was 
40.  

In addendum dated in December 2008, the psychiatrist answered 
several follow-up questions asked by the RO.  He noted that 
he extensively reviewed the claims folder prior to the 
examination.  He also noted that the Veteran developed 
anxiety disorder in service and that the diagnosis made in 
September 2008, psychosis, NOS, represented a new and 
separate condition which developed in the years subsequent to 
service as his substance abuse progressed.  He also added 
that it was reasonable to add the diagnosis of anxiety 
disorder, which developed in service, as an Axis I diagnosis.  
He then observed that the Veteran was 100% mentally disabled 
and that at least part of the Veteran's mental impairment was 
due to anxiety disorder.  He could not specifically say how 
much was related to anxiety disorder and how much was due to 
psychosis.  

The report of the examination and addendum consistently 
reflect that the Veteran's manifestations of service-
connected mental health disorder are severe and have greatly 
impacted his functioning.  It is uncontroverted that he has 
virtually total mental health disability as of the date of 
the September 2008 examination.  The physician's opinion is 
well-supported and not inconsistent with the record, and 
appears based on sound medical principles.  As the court 
pointed out in its decision of September 2007, if the impact 
of the Veteran's psychiatric conditions cannot be separated 
out, he is entitled to a rating based on the total impact of 
these conditions. See Mittleider v. West, 11 Vet.App. 181, 
182 (1998) (per curium order).

The social and occupational impairment from the anxiety 
disorder more nearly approximate the total impairment 
required for a 100 percent rating as of the date of September 
2008 examination.  Gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and some remote 
memory loss is present.  

Also instructive in determining overall level of functioning 
are GAF scores assigned by examiners.  GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The Veteran was assigned a GAF score of 41 in the 
aforementioned VA examination.  The Board acknowledges that 
most of the GAF scores fall within the range from 41 to 50, 
which reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
There are objective examples of serious impairment in the 
examination.  

In summary, the evidence satisfactorily demonstrates 
impairment consistent with the 100 percent level as of the 
date of the September 2008 examination.  


ORDER

A 100 percent rating for anxiety disorder is granted 
effective September 29, 2008, subject to the laws governing 
the award of monetary benefits.  


REMAND

In deciding the aforementioned portion of this claim and 
remanding the remaining period, the Board has considered that 
the Veteran may be entitled to separate evaluations for 
separate periods based on the facts found during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Consistent with the March 2008 Board decision, which itself 
was based on the April 2007 memorandum decision of the Court, 
the RO/AMC must adjudicate the issue of an increased 
disability rating for anxiety disorder in excess of 10 
percent for the period prior to September 29, 2008.  The 
Court has held that compliance with a remand is not 
discretionary, and that if the agency of original 
jurisdiction fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board can find no 
evidence that an SSOC was issued following the completion of 
the development directed by the Board in March 2008.  

The RO/AMC should be mindful that the rating criteria for 
mental disorders was revised during the appeal period 
relevant to this decision.  

Moreover, the Board notes that the RO/AMC should effectuate 
the grant of service connection for PTSD if it has not yet 
done so, as this may impact the rating and characterization 
of the Veteran's anxiety disorder.  Also, see Mittleider, id.

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to an increased 
rating for anxiety disorder prior to 
September 29, 2008, should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


